Delphi Healthcare PLLC v Petrella Phillips LLP (2018 NY Slip Op 03081)





Delphi Healthcare PLLC v Petrella Phillips LLP


2018 NY Slip Op 03081


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, AND NEMOYER, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (1345/17) CA 16-02320.

[*1]DELPHI HEALTHCARE PLLC, DELPHI HOSPITALIST SERVICES LLC, WORKFIT MEDICAL, LLC, WORKFIT STAFFING LLC, AND HEALTHCARE SUPPORT SERVICES, LLC, PLAINTIFFS-RESPONDENTS,
vPETRELLA PHILLIPS LLP AND THOMAS A. PETRELLA, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.